IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,873-01


EX PARTE WILLIE CONTRERAS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2011-1337-C1A IN THE 19TH DISTRICT COURT

FROM MCLENNAN COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment.  The Tenth Court of Appeals affirmed his conviction.  Contreras v.
State, No. 10-11-00383-CR (Tex. App. - Waco, October 25, 2012).  
	Applicant's appellate counsel filed this application on Applicant's behalf.  In it, he contends
that as a result of a calendaring error, he filed a petition for discretionary review and a motion for
extension of time for filing the petition on Applicant's behalf after the filing deadlines.  Applicant's
petition for discretionary review was dismissed as untimely. 	
	Based on an affidavit filed in support of the habeas application by appellate counsel, the trial
court has entered findings of fact and conclusions, finding that appellate counsel's error denied
Applicant the opportunity to petition this Court for discretionary review, and recommending that
relief be granted.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of the Tenth Court of Appeals in Cause No.
10-11-00383-CR that affirmed his conviction in Cause No. 2011-1337-C1 from the 19th District
Court of McLennan County.  Applicant shall file his petition for discretionary review with this Court
within 30 days of the date on which this Court's mandate issues.

Delivered: July 24, 2013
Do not publish